
	
		I
		112th CONGRESS
		1st Session
		H. R. 1248
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. West introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  civilian employees of the Department of Defense performing unsatisfactory work
		  shall not be eligible for annual nationwide adjustments to pay
		  schedules.
	
	
		1.Denial of pay adjustments for
			 unsatisfactory performance
			(a)In
			 generalSection 5303 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(h)(1)Notwithstanding any
				other provision of this section, an adjustment under this section shall not be
				made in the case of any employee of the Department of Defense having an
				unacceptable performance rating.
						(2)For purposes of administering any
				provision of law, rule, or regulation which—
							(A)provides premium pay, retirement, life
				insurance, or any other employee benefit which requires any deduction or
				contribution,
							(B)imposes any requirement or limitation,
				or
							(C)requires any other computation (such
				as under section 5304(c)(1)(B)),
							on the
				basis of a rate of basic pay, the rate of basic pay payable after the
				application of paragraph (1) shall be treated as the rate of basic pay for the
				employee
				involved..
			(b)RegulationsThe
			 Secretary of Defense, in consultation with the Director of the Office of
			 Personnel Management, may prescribe any regulations necessary to carry out the
			 purposes of this section.
			
